DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 1 and claim 11.  Claim 1 recites:
A device comprising: 
a metastructure comprising a plurality of physical features configured to transform an analog signal according to a kernel of an integral equation; and 
one or more waveguides coupled to the metastructure and configured to recursively supply a transformed analog output signal of the metastructure to an input of the metastructure to iteratively cause one or more transformed analog signals output from the metastructure to converge to an analog signal representing a solution to the integral equation.

The relevant prior arts are to Tsang et al (US 11,087,043 B2), and Sumi et al. (US 11,125,866 B2) do not teach all the limitations of the invention recited in claim 1 and similarly claim 11.
Tsang teaches photonic crystals and metamaterials using the broadband Green’s functions for modeling and designing electromagnetic wave behavior of signals in artificial materials with periodic structures including metamaterials and photonic crystals.  However, Tsang does not teach one or more waveguides coupled to the metastructure and the metastructure is configured to recursively supply a transformed analog output signal of the metastructure to an input of the metastructure to iteratively cause one or more transformed analog signals output from the metastructure to converge to an analog signal representing a solution to the integral equation.
Sumi teaches known method for solving integral equation in medical imaging devices such as X-ray, CT, and electric impedance CT).  Sumi also teaches using optical waveguides and optical fibers in the device.  But Sumi does not teach a metastructure configured to transform an analog signal according to a kernel of an integral equal nor does Sumi teaches the waveguides coupled to the metastructure and configured to recursively supply a transformed analog output signal for solving and representing a solution to the integral equation.
The method as recited in claim 11 is allowable over the prior art because the method of solving the integral equation requires the metastructure of the claim 1, wherein neither Tsang or Sumi teach.  
Claims 2-10 are dependent on claim 1 and claim 12-20 are dependent on claim 11.  Thus, Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention of claim 1 and claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: A-D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        

/ERIN D CHIEM/Examiner, Art Unit 2883